PER CURIAM.
In this appeal presented to us pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), we find no error affecting appellant’s conviction and sentence, and we therefore affirm. We remand, however, to strike the public defender fee of $500 because it was imposed without notice to appellant of his right to contest this amount. Bryant v. State, 661 So.2d 1315 (Fla. 1st DCA 1995); Kirby v. State, 658 So.2d 1232 (Fla. 1st DCA 1995). This disposition is without prejudice to reimposition of this fee upon compliance with section 27.56, Florida Statutes, and Florida Rule of Criminal Procedure 3.720(d)(1).
MINER, ALLEN and WEBSTER, JJ., concur.